Exhibit 10.49

logo [g20140313220235015363.jpg]

 

Master Services Agreement

This Master Services Agreement (the “Agreement”) is made and entered into on
February 19, 2014, (the “Effective Date”), by and between ImmunoCellular
Therapeutics, Ltd., a California corporation, with offices at 23622 Calabasas
Road, Suite 300, Calabasas, CA 91302 (hereinafter referred to as “Client”) and
Aptiv Solutions, Inc., together with its Affiliates, with offices at 1925 Isaac
Newton Square, Suite 100, Reston, Virginia 20190 (hereinafter referred to as
“Aptiv Solutions”), both hereinafter referred as a “Party” or collectively as
the "Parties".

Aptiv Solutions is engaged in the business of providing services related to the
implementation and management of clinical development programs for the
pharmaceutical, biotechnology and medical device industries; and

Client desires to engage Aptiv Solutions to perform such services in connection
with certain pharmaceutical products under development by or under control of
Client;

Therefore, in consideration of the premises and mutual promises and undertakings
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound do hereby agree as follows:

1.0

Definitions

a.

Affiliates:  With respect to either Party, an Affiliate is any entity that is
controlled by, controls, or is under common control with the Party named above.

b.

Amendment:  A written specification of changes to a Project Agreement that is
agreed to by the Parties and authorized by signature of each Party’s authorized
representative(s), in a format substantially similar to Exhibit B attached
hereto.

c.

Budget for Services: A component of a Project Agreement that delineates the
estimated cost of the Services based upon the Project Specifications.

d.

Institutional Review Board (“IRB”):  Any board, committee, or other group
formally designated by an institution to review, to approve the initiation of,
and to conduct periodic review of, biomedical research involving human
subjects.  The primary purpose of such review is to assure the protection of the
rights and welfare of human subjects.  The term has the same meaning as the
phrase institutional review committee, independent ethics committee or ethics
committee.

e.

GCP or Good Clinical Practice: The standard defined in the ICH Harmonised
Tripartite Guideline For Good Clinical Practice E6(R1) Current Step 4 version
dated 10 June 1996 (including the Post Step 4 corrections) together with, for
Services performed in the European Union, such other Good Clinical Practice
requirements as are specified in Directive 2001/20/EC of the European Parliament
and the Council of 4 April 2001 relating to medicinal products for human use and
in guidance published by the European Commission pursuant to such Directive; and
for Services performed in other jurisdictions, any analogous laws and/or
regulations.

f.

Institution: Any public or private entity or agency or medical or dental
facility where clinical trials are conducted.

g.

Investigator(s): A person or persons responsible for the conduct of the clinical
trial at a Trial Site. If a trial is conducted by a team of individuals at a
Trial Site, the Investigator is the responsible leader of the team and may be
called the principal investigator.

h.

Milestone:  An event associated with a specific date, for which a payment will
be due, as set out in the Payment Schedule of any Project Agreement.

 

 

 

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

i.

Pass-Through Budget: A component of a Project Agreement that outlines the
estimated costs of Pass Through Expenses for goods and services incurred by
Aptiv Solutions on behalf of Client, in connection with the performance of the
Services.

j.

Payment Schedule:  A component of a Project Agreement that describes the timing
of payments due to be made for Services delivered and Pass Through Expenses
incurred.

k.

Aptiv Solutions Project Manager: The Aptiv Solutions representative assigned to
lead the Aptiv Solutions project team, act as the principal liaison between
Aptiv Solutions and Client, and provide general oversight in the delivery of
Services with regard to a specific Project Agreement.

l.

Project Agreement: A written specification of Services to be performed by Aptiv
Solutions under this Agreement, including the Project Specifications, Project
Schedule, Contact Information, Budget for Services, Pass-Through Budget, and
Payment Schedule

m.

Project Schedule: A component of a Project Agreement that outlines the project
milestones, estimated timelines and completion date for the Services based upon
the Project Specifications.

n.

Project Specifications: A component of a Project Agreement that outlines the
specific Services to be provided, assumptions used in preparing the Budget for
Services, Pass-Through Budget and Project Schedule, and assignment of
project-related responsibilities between the Parties.

o.

Services: The services to be provided by Aptiv Solutions and its Subcontractors
(if applicable) under this Agreement as specifically outlined in a Project
Agreement or otherwise authorized by Client.

p.

Study: A clinical trial performed at one or more investigative sites under the
supervision of one or more Investigator(s) pursuant to a study protocol.

q.

Subcontractor: An individual or company engaged by Aptiv Solutions to conduct
some elements of a Project Agreement, including without limitation, clinical
laboratories, patient recruitment services, interactive voice recognition
systems and other services.  

r.

Trial Site(s): The location(s) where trial-related activities are actually
conducted.

2.0

Services

Aptiv Solutions, itself or through one of its Affiliates or Subcontractors (if
applicable), will perform the Services as specified in this Agreement and any
associated Project Agreement(s), in accordance with the terms and conditions of
this Agreement.  Aptiv Solutions will use reasonable efforts to perform the
Services described in any Project Agreement issued hereunder and to meet all
obligations and deadlines described in such Project Agreements.  The Parties
will agree on all Services to be provided and the performance of those Services
will be authorized in writing through the execution of a Project
Agreement.  Aptiv Solutions will not begin work on any Services without an
agreement in writing.

Client will have the overall responsibility for the studies at all times and
will manage all study related tasks which have not been specifically delegated
to Aptiv Solutions as described in each Project Agreement.  Client will, at its
expense and as applicable, supply the drug for the timely completion of the
clinical studies described in each Project Agreement.  Client agrees to keep
Aptiv Solutions fully informed at all times of relevant information known to
Client which might influence the conduct of the study and the provision of
Services.

Client acknowledges that Aptiv Solutions will require documents, drug supplies,
data, records and cooperation by Client, investigators, and/or third party
suppliers in order to properly perform the Services, and that Aptiv Solutions
will not be liable for the failure of Client or any third party involved in a
Study to supply such information or data to Aptiv Solutions.

2

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

All responsibility for the conduct of the study will remain with Client as
defined in 21 CFR 312.52 or Directive 2001/20/EC, as applicable.

2.1

Project Agreements

Aptiv Solutions will provide Services as specified in one or more Project
Agreements, which will be prepared in a format substantially similar to the Form
of Project Agreement, attached hereto as Exhibit A.  Each Project Agreement will
include detailed information with respect to a specific project, including
Project Specifications, Project Schedule, Budget for Services, Pass-Through
Budget, and Payment Schedule.  Project Agreements will become effective when
signed by an authorized representative or representatives of both Parties as
directed by the Project Agreements.

2.2

Amendments

Any changes to a Project Agreement, including but not limited to changes to the
Project Specifications, Project Schedule, Budget for Services or Pass-Through
Budget, will be agreed upon by the Parties and documented in an Amendment to the
Project Agreement in a form substantially similar to that attached hereto as
Exhibit B.  Client agrees that Aptiv Solutions will not perform any out-of-scope
work described in an Amendment until it is approved in writing by both
Parties.  

a.

Unanticipated Changes.  Client agrees that some changes in costs associated with
clinical research resulting from, for example, changes to Project Specifications
resulting from modifications to the study protocol, delays in receipt of study
drugs from Client, changes in amounts charged by third party suppliers or poor
subject enrollment due to changes in clinical practices, cannot be reasonably
anticipated in advance. Upon identification by either Party of changes to the
project assumptions or other unanticipated changes to the Project
Specifications, the Parties will negotiate in good faith an Amendment to
accommodate increases or decreases to the Project Budget, Project Schedule or
Payment Schedule that are reasonably associated with any such
adjustments.  Amendments will be documented in accordance with the terms of this
Section 2.2.  Such unanticipated changes may include, but are not limited to,
any of the following:

i.

delays in receiving from Client technical information or Client's acceptance of
documents submitted by Aptiv Solutions in the performance of its duties under
this Agreement or any Project Agreement, or any other delay on the part of
Client;

ii.

delay in receipt of regulatory approval from a regulatory agency, IRB or Ethics
Committee;

iii.

delay in performance by a Subcontractor not selected by Aptiv Solutions;

iv.

delay in shipment of study drug, clinical samples and/or clinical supplies;

v.

delay due to changes in standard of care imposed by law, regulation or changes
in medical practice affecting participating sites;

vi.

delay by reason of force majeure as defined herein;

vii.

Client requested additional services or changes to the Services or protocol;

viii.

delays due to questions received by either Party from regulatory agencies or
ethics committees regarding submission materials that relate to characteristics
of the study drug or protocol design;

ix.

delays due to any changes in applicable law or regulatory environment; or

x.

changes for any other reason agreed upon in writing by Client.

3

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

2.3

Project Staffing

In performing the Services, Aptiv Solutions will assign personnel who are
adequately trained, qualified and experienced to conduct the work as specified
in a Project Agreement.  Client may make reasonable requests for replacement of
assigned personnel for cause, such as unsatisfactory performance or
interpersonal conflicts.  Aptiv Solutions will promptly respond to any such
request and make reasonable efforts to correct the situation in order to improve
performance, or to provide a replacement, at its own expense, within a mutually
agreeable timeframe.  Aptiv Solutions will assign personnel at its sole
discretion from one or more of its or its Affiliates offices located worldwide,
as needed to perform the Services in accordance with the Project Agreement.

a.

Use of Contract Employees.  Aptiv Solutions may, at its own discretion, assign
some elements of the Services to contract employees.  Aptiv Solutions agrees
that any contract employees used to perform the Services will be adequately
qualified, experienced and trained as required to perform the Services in the
same manner as Aptiv Solutions qualifies and trains its own employees.  Aptiv
Solutions will remain responsible for satisfactory performance of all Services
performed by contract employees.

2.4

Use of Subcontractors

Aptiv Solutions may use Subcontractors to conduct some elements of a Project
Agreement.  Aptiv Solutions will notify Client in advance of its use of
Subcontractors.  In the event that Client objects, for reasonable cause, to any
such Aptiv Solutions Subcontractors, Aptiv Solutions will replace the
Subcontractor within a mutually agreeable timeframe.

a.

Client-Selected Subcontractors.  In the event that Client requires Aptiv
Solutions to use a specific Subcontractor (hereinafter “Client Subcontractor”),
Aptiv Solutions will not be responsible for the performance of the Client
Subcontractor, and Client will manage the performance of the Client
Subcontractor and be responsible for any delays or changes to the Project
Schedule or Project Budget that result from the performance of the
Subcontractor.  Aptiv Solutions will notify Client promptly of any performance
issues arising out of the use of any such Client Subcontractors.  If Client
engages a Client Subcontractor, but requires that Aptiv Solutions manage or
oversee the performance of the Client Subcontractor, then Client will supply
Aptiv Solutions with a copy of the relevant contract with the Client
Subcontractor. If Client requires that Aptiv Solutions contract with the Client
Subcontractor, then Client hereby authorizes Aptiv Solutions to do so as agent
on behalf of Client.  Client remains responsible for any delays or changes to
the Project Schedule or Project Budget that result from the performance of the
Client engaged Client Subcontractor.

b.

Aptiv Solutions-Selected Subcontractors.  For Subcontractors selected and
contracted directly by Aptiv Solutions, Aptiv Solutions will be responsible for
the performance and agrees to manage the performance of the Subcontractor.  

2.5

Applicable Standards

The Parties agree that Aptiv Solutions will provide the operational systems,
processes and standard operating procedures to be used in performance of the
Services unless specified otherwise in the Project Specifications.  All Services
will be conducted in accordance with GCP and applicable laws and regulations,
including but not limited to all relevant personal data protection legislation.

2.6

Client-Provided Systems

In the event that Client requires Aptiv Solutions to use Client’s information
systems and associated processes, Client will be responsible for all costs
associated with installation and operation of the systems, including costs for
hardware and software licenses, and for training of Aptiv Solutions personnel
assigned to the project in the use of Client system(s).

3.0

PAYMENT  

The Parties agree that the fees and other reimbursements that Aptiv Solutions
will receive for performing the Services hereunder will be outlined in each
Project Agreement and are subject to the following terms and conditions.  

4

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

3.1

Compensation for Services

For Services provided, Client will pay Aptiv Solutions in accordance with the
terms in this section of the Agreement and each applicable Project
Agreement.  Each Project Agreement will include a Budget for the Services to be
performed by Aptiv Solutions and will include the costs related to the Services
to be provided. Aptiv Solutions will not exceed the total cost outlined in the
Budget for Services without the prior approval of Client, unless specifically
authorized by an Amendment, as set out in Section 2.2 above. Client agrees that
the Budget for Services presented in each Project Agreement is an estimate based
upon the Project Specifications and Project Schedule.  

3.2

Pass-Through Budget

a.

Pass-Through Expenses.  Pass Through Expenses, include, but are not limited to
investigator fees and grants, central labs, packaging and distribution of
medication, printing and distribution of Case Report Forms, Institutional Review
Board submission fees, incurred by Aptiv Solutions in the conduct and
performance of the Services will be passed on to Client for payment.  

b.

In order to provide funding for Pass Through Expenses, exclusive of investigator
grants described below, Client will make an advance payment to Aptiv Solutions
of an amount described in the Project Agreement, at such time as shall be
delineated in the Project Agreement.  Aptiv Solutions will submit to Client
monthly invoices for amounts incurred during the relevant billing period.  The
advance payment will be retained by Aptiv Solutions until the completion of the
Services, at which time a reconciliation of expenses will be done to ensure that
Client pays for only those expenses actually incurred. The advance payment, if
any, will then be applied to the final invoice, if unpaid, and any remaining
advance payment will be refunded to Client within thirty (30) days from the date
of the agreed final reconciliation.

c.

Client will reimburse all travel expenses in accordance with Aptiv Solutions’
applicable Travel and Expense Policy (to be provided upon request), as shown on
monthly invoices.  Each invoice will include, as necessary, a summary of all
Pass Through Expenses.

3.3

Payments to Institutions and Investigators

a.

In order to provide for timely payments to Institutions and Investigators,
Client will make an advance payment to Aptiv Solutions of such amounts as are
delineated in the Project Agreement. Aptiv Solutions will submit to Client
monthly invoices in advance for estimated amounts to be paid to Investigators to
be incurred in the upcoming quarter to ensure that adequate funds are available
to pay such expenses.  Client agrees that Aptiv Solutions will not make payments
to Institutions or Investigators without sufficient funds available.  The
advance payment will be retained by Aptiv Solutions until the completion of the
Services, at which time a reconciliation of expenses will be done to ensure that
Client pays for only those expenses actually incurred. The advance payment, if
any, will then be applied to the final invoice, if unpaid, and any remaining
advance payment will be refunded to Client within thirty (30) days from the date
of the agreed final reconciliation.

b.

Financial Reports of Payments to Institutions and Investigators.  At Client’s
request, Aptiv Solutions will prepare and submit a financial report, documenting
amounts paid to Investigators pursuant to a particular Project Agreement.  
Aptiv Solutions will comply with regulatory requirements for the reporting of
any fees and other expenditures paid to Institutions and Investigators on
Client’s behalf, which requirements have been provided in advance. Aptiv
Solutions acknowledges that Client may be required to disclose to relevant
governmental authorities the payments made by or on behalf of Client by Aptiv
Solutions under such a Project Agreement, as well as the purpose and nature of
such payments. Client acknowledges that it shall be responsible for filing such
information with governmental or regulatory agencies.

5

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

3.4

Invoices

a.

Invoices for Services and Pass Through Expenses will be submitted in accordance
with the Payment Schedule associated with the relevant Project Agreement and
will be prepared monthly, or as frequently as necessary.  Any final payments
specified in the Project Agreement will be invoiced upon completion of the
project and delivery to Client of any final study databases, reports or other
deliverables as specified in the Project Specifications.  

b.

All invoices under this Agreement will be forwarded to the Client representative
designated in the relevant Project Agreement.

c.

All payments under this Agreement will be remitted to the Aptiv Solutions
Affiliate named in the Project Agreement, to the address and in the manner set
forth in the Payment Schedule of the applicable Project Agreement.

3.5

Payment Terms

Client agrees to pay for Services and Pass Through Expenses in accordance with
the Payment Schedule outlined in each Project Agreement or associated
Amendment.  Client will pay for all Services, Pass Through Expenses and other
correctly invoiced items within thirty (30) days of date of invoice.  All
payments will be made in the currency noted in the Payment Schedule of the
Project Agreement.  All fees for Services and Pass Through Expenses are
exclusive of VAT (including non-refundable VAT), local taxes, charges or
remittance fees, which Client will pay when applicable.  In the event that
undisputed invoiced amounts are not paid within the Payment Terms, Aptiv
Solutions reserves the right, at its sole discretion to (i) charge interest
against any unpaid overdue balance at a rate of one percent (1.0%) per month;
and/or (ii) suspend performance of the Services until such time that the overdue
amounts are paid. Additionally Aptiv Solutions reserves the right to suspend
work in the event that any disputed invoices have not been resolved within 30
days of the notification of the dispute.

3.6

Exchange Rate Fluctuation

The parties acknowledge that some projects may be executed in more than one
country, and that the currencies used by those countries may vary, and may
fluctuate in value during the term of this Agreement.  Any such Project
Agreements will contain a notation of the Base Exchange Rate for all currencies
other than US Dollars in which costs for Services will be incurred.  If at any
time during the term of a Project Agreement the Base Exchange Rate for Services
specified in a foreign currency has fluctuated more than 3%, plus or minus,
Aptiv Solutions will calculate a foreign currency exchange adjustment for those
Services. The adjustment will be calculated by comparing the Base Exchange Rate
with the Oanda.com foreign currency exchange spot rate on the last business
Friday before each invoice is issued. Any resulting decrease in costs will be
credited to Client and any resulting increase in costs will be invoiced to
Client.  In the event Aptiv Solutions incurs a pass through cost in a currency
other than U.S. Dollars, the Parties shall determine the amount payable based on
the relevant conversion rate as reported on Oanda.com on the invoice date.  

3.7

Long Term Fee for Service Studies

In cases where hourly fees for services are charged for a project with a
duration which exceeds twelve (12) months, Aptiv Solutions reserves the right on
each anniversary of a project’s starting point to increase  the hourly rates by
up to five percent (5%) to reflect the changes in the salaries paid to its
employees and other cost increases. This potential increase shall be applied to
all invoices and subsequent payments occurring after the notice of the
increase.  For clarity, project budgets which are unit based and which have a
duration which exceed twelve (12) months will have commensurate increases
automatically included in the Budget for Services.

6

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

4.0

Term and Termination

4.1

Term

Unless earlier terminated according to Section 4.2, 4.3, or 4.4 below, this
Agreement will remain in effect for an initial term of two (2) years from the
Effective Date, and thereafter will renew automatically unless either Party
notifies the other Party of termination of the Agreement no later than sixty
(60) days prior to renewal hereof.  In the event of non-renewal by either Party,
the term of this Agreement applicable under any outstanding Project Agreement
will continue until completion of the Services described in such Project
Agreement or termination of the Project Agreement.  

4.2

Termination without Cause

The Client may terminate the Agreement or any Project Agreement issued hereunder
for any reason upon sixty (60) days written notice to Aptiv Solutions. Should
Client terminate this Agreement or a Project Agreement without cause, the
termination process and associated fees will be as follows:

a.

Client and Aptiv Solutions will meet within thirty (30) days of Aptiv Solutions’
receipt of such termination notice to develop a plan for (a) closing down
administration of this Agreement or (b) closing down the Study which is the
subject of the terminated Project Agreement, which will include transferring any
remaining tasks or other responsibilities to Client or its designee.

b.

Client will pay to Aptiv Solutions the actual costs incurred in providing the
Services and the Pass Through Expenses incurred in the performance of the
terminated Project Agreement, as well as the actual costs and the pass-through
expenses incurred in the course of winding down or closing out the terminated
Project Agreement.

4.3

Termination by Client for Cause

Failure of Aptiv Solutions to comply with any of the material terms or
conditions of this Agreement or any Project Agreement will entitle Client to
give written notice of default via certified/return receipt mail or overnight
courier to ensure receipt by Aptiv Solutions.  If Aptiv Solutions does not cure
the default within sixty (60) days of receipt of notice (or for such reasonable
amount of time thereafter, if the default is not susceptible of cure within
sixty (60) days), this Agreement may be terminated by Client.  Client will pay
Aptiv Solutions for all Services properly rendered and Pass Through Expenses
incurred.  As soon as practicable following receipt of notice of termination
under this Section 4.3, Aptiv Solutions will submit an itemized accounting of
Pass Through Expenses and costs incurred, costs anticipated, and payments
received in order to determine a balance to be paid by either Party to the
other.  Such balance will be paid by Client within thirty (30) days of
completion of work.

4.4

Termination by Aptiv Solutions for Cause

Failure of Client to comply with any of the material terms or conditions of this
Agreement or to respond to Aptiv Solutions’ inquiries or requests for
information will entitle Aptiv Solutions to give written notice of default via
certified/return receipt mail or overnight courier to ensure receipt by
Client.  If Client does not cure the default within sixty (60) days of receipt
of notice (or for such reasonable amount of time thereafter, if the default is
not susceptible of cure within sixty (60) days), this Agreement may be
terminated by Aptiv Solutions, which will cease performance of Services.  The
cessation of Services in accordance with this Section will not be a default of
performance obligations by Aptiv Solutions, nor will it be a breach of this
Agreement or any Project Agreement.  Client will pay to Aptiv Solutions all
amounts due and owing for Services performed, Pass Through Expenses incurred,
costs associated with winding up activities, as well as any late fees which may
be due, pursuant to Section 3.5 above.

If in the reasonable assessment of Aptiv Solutions, its continued performance of
the Services contemplated by this Agreement or any Project Agreement could
constitute a potential or actual violation of legal, regulatory, ethical or
scientific standards, then Aptiv Solutions may terminate this Agreement or any
Project Agreement by giving written notice stating the effective date (which may
not be less than sixty [60] days from the notice date) of such termination.  The
parties shall use all reasonable efforts to rectify the alleged violation prior
to the end of the sixty (60) day notice period.

7

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

4.5

Termination for Other Reasons

Either Party may terminate this Agreement and all Project Agreements hereunder,
effective immediately upon written notice to the other Party, if the other
Party: (i) files a voluntary petition in bankruptcy or has an involuntary
bankruptcy petition filed against it, which is not dismissed within thirty (30)
days after its institution, (ii) is adjudged as bankrupt, (iii) becomes
insolvent, (iv) has a receiver, trustee, conservator or liquidator appointed for
all or a substantial part of its assets, (v) ceases to do business, (vi)
commences any dissolution, liquidation or winding up, or (vii) makes an
assignment of its assets for the benefit of its creditors.

4.6

Survival

Expiration or termination of this Agreement will not relieve the Parties of any
obligation accruing prior to such expiration or termination.  In addition, the
Sections on Payment, Term and Termination, Representations and Warranties,
Debarment Certification, Disposition of Computer Files and Study Materials,
Ownership and Confidentiality, Indemnification, and Employees as well as any
other sections which by their nature should survive, will survive expiration or
termination of this Agreement indefinitely, or for the period of time noted in
the specific clause.

5.0

Representations and Warranties

5.1

Acknowledgments

Client acknowledges and agrees that the results of the Services to be provided
hereunder are inherently uncertain and that, accordingly, there can be no
assurance, representation or warranty by Aptiv Solutions that the drug,
compound, device or other material which is the subject of research covered by
this Agreement or any Project Agreement issued hereunder can, either during the
term of this Agreement or thereafter, will be successfully developed or, if so
developed, will receive the required approval by any regulatory authority.  

5.2

Mutual Representations

Each of the Parties represents, warrants and covenants to the other that: (a) it
is a corporation duly incorporated, validly existing and in good standing; (b)
it has taken all necessary actions on its part to authorize the execution,
delivery and performance of the obligations undertaken in this Agreement, and no
other corporate actions are necessary with respect thereto; (c) it is not a
party to any agreement or understanding and knows of no law or regulation that
would prohibit it from entering into and performing this Agreement; (d) when
executed and delivered by it, this Agreement will constitute a legal, valid and
binding obligation of it, enforceable against it in accordance with this
Agreement’s terms; (e) it is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for it to perform its obligations
under this Agreement; and (f) it will not enter into any other agreements which
would interfere or prevent performance of the obligations described herein.

5.3

Representations and Warranties of Client

a.

Client represents and warrants that it has the right, title and interest in the
drug, compound, device or other material which is the subject of research
covered by this Agreement or any Project Agreement (whether such right, title
and interest is held solely by Client or jointly with others) and that it has
the legal right, authority and power to enter into this Agreement, and to
perform any clinical trial which is the subject of a Project Agreement issued
hereunder.

b.

Client further represents and warrants that the services required of Aptiv
Solutions hereunder will not violate the rights of any third party including but
not limited to intellectual property rights.

8

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

c.

If Client requires Aptiv Solutions to use MedDRA to code, analyze or report data
for a Study, Client represents and warrants that it has a current and valid
license agreement with the Maintenance and Support Services Organization
(“MSSO”) to use MedDRA.  Furthermore, if Aptiv Solutions is required to use WHO
Drug, WHO Herbal or WHO ART for coding of data, Client warrants and represents
that it has a current and valid license agreement with The Uppsala Monitoring
Centre for the dictionaries which Aptiv Solutions will be required to use.  If
Client does not currently have such licenses, it represents and warrants that
such licenses will be in place prior to the delivery of data by Aptiv Solutions
which is coded using these dictionaries. Aptiv Solutions will not be liable to
Client for use of data coded without proper licensing, and Client will hold
Aptiv Solutions harmless in these occasions.  In the event Client requests that
Aptiv Solutions perform services which require Aptiv Solutions to distribute
MedDRA terminology or WHODrug dictionary to third parties, CLIENT shall be
responsible for ensuring that all such third parties possess the necessary
MedDRA and/or Uppsala Monitoring Centre product licenses.

5.4

Representations and Warranties of Aptiv Solutions

a.

Aptiv Solutions represents and warrants that the personnel assigned to perform
Services rendered under this Agreement will be capable professionally.

b.

Aptiv Solutions further represents and warrants that it will make available to
Client or to the responsible regulatory authority relevant records, programs,
and data as may be reasonably requested by Client for purposes related to filing
and prosecution of Client's related new drug applications; provided such request
is consistent with all applicable laws that protect confidentiality of personal
data.

c.

Aptiv Solutions’ sole obligation for material breach of a representation and
warranty set out in this Section will be to correct or replace that portion of
the Services that fails to materially conform thereto.  

5.5

No Other Warranties

The parties’ warranties and representations contained in this Agreement are in
lieu of all other warranties expressed or implied.

6.0

Debarment Certification

a.

Aptiv Solutions certifies that it has not been debarred under Section 306 of the
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §335a(a) or (b) or any
equivalent local law or regulation.  In the event that Aptiv Solutions becomes
debarred, Aptiv Solutions agrees to notify Client immediately.

b.

Aptiv Solutions certifies that it has not and will not use in any capacity the
services of any individual, corporation, partnership, or association which has
been debarred under Section 306 of the Federal Food, Drug and Cosmetic Act, 21
U.S.C §335a (a) or (b) or any equivalent local law or regulation.  In the event
that Aptiv Solutions becomes aware of or receives notice of the debarment of any
individual, corporation, partnership, or association providing services to Aptiv
Solutions, which relate to the Services being provided under this Agreement,
Aptiv Solutions agrees to notify Client immediately.

9

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

7.0

Audit and Inspections

7.1

Audit by Client

a.

Routine Audits.  During the term of this Agreement, Aptiv Solutions will permit
representatives of Client who are not competitors of Aptiv Solutions to examine,
at a reasonable time during normal business hours and subject to at least ten
(10) business days prior written notice to Aptiv Solutions: (i) the facilities
where the Services are being, will be or have been conducted; (ii) related study
documentation.  The purpose of such audit will be to enable the Client to
confirm that the Services are being or will be or have been conducted in
conformance with applicable standard operating procedures, a specific Project
Agreement, this Agreement and in compliance with applicable laws and
regulations.  Client shall pay the reasonable costs of any such audits,
including the costs of time spent by Aptiv Solutions employees in preparation
and attendance at the audit.  Routine audits will be limited to one per calendar
year.  Aptiv Solutions will provide copies of any materials reasonably requested
by Client during, but not before such audit.  Aptiv Solutions will implement all
modifications that prove necessary subsequent to the findings of the audit made
by or on behalf of Client.  

b.

“For cause” audits.  During the term of this Agreement, Client shall have the
right to conduct “for cause” audits in the event of a reasonable suspicion that
Aptiv Solutions is not performing the Services correctly or in conformity with
applicable standard operating procedures, a specific Project Agreement, this
Agreement or applicable laws and regulations.   Client will only pay the costs
of time spent by Aptiv Solutions employees in preparation and attendance at the
audit if the audit does not result in a finding that Aptiv Solutions performance
was materially deficient and that corrective action is required.  Aptiv
Solutions will cooperate fully in such audit, and will provide copies of any
materials reasonably requested by Client during such audit.

7.2

Inspection by Regulatory Authorities

During the term of this Agreement, each Party will permit regulatory authorities
to examine, (i) the facilities where the Services are being conducted; (ii)
study documentation; and (iii) any other relevant information, including
information that may be designated by one or both of the Parties as
confidential, reasonably necessary for regulatory authorities to confirm that
the Services are being conducted in compliance with applicable laws and
regulations.  Each Party will immediately notify the other if any regulatory
authority schedules, or without scheduling, begins an inspection that relates to
the Services or the Parties’ respective obligations hereunder.

Aptiv Solutions shall provide Client with a copy of any inspection report
related to the Services pursuant to this Agreement. Client shall be responsible
for all costs and expenses related to Aptiv Solutions’ obligations hereunder if
not otherwise included in the Project Agreement or Change Order.

7.3

Audit of Trial Site(s) by Aptiv Solutions

In connection with Aptiv Solutions’ provision of Services as specified in this
Agreement and any associated Project Agreement, Aptiv Solutions may conduct
monitoring visits and/or audits of Trial Sites.  Based on Aptiv Solutions’
observations during such Trial Site visits and audits, Aptiv Solutions may
decide: i) that enrollment should be suspended at the Trial Site; ii) that a
Trial Site’s non-compliance needs to be reported to Client and/or regulatory
authorities; and/or (iii) Trial Site’s participation in a Study needs to be
terminated.  Upon such a determination, Aptiv Solutions will present to Client a
basis for its decision. If Client disagrees with the basis for Aptiv Solutions’
decision, Aptiv Solutions will assign its contract with the Trial Site to Client
and Client agrees to accept such assignment and to be responsible for all
contractual duties and obligations to the Trial Site.

10

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

8.0

Disposition of Computer Files and Study Materials

Aptiv Solutions will take reasonable and customary precautions, including
periodic backup of computer files, to prevent the loss or alteration of Client's
study data, documentation, and correspondence.  Upon termination of this
Agreement, Aptiv Solutions will dispose of Client computer-stored files and
study materials according to Aptiv Solutions’ internal standard operating
procedures. Client may communicate any special request for the disposition of
materials in writing to Aptiv Solutions.  Client will bear all costs incurred by
Aptiv Solutions in complying with any such written instructions furnished by
Client.  Aptiv Solutions will provide a written estimate to Client, and Client
will provide written approval, of all such costs prior to any action by Aptiv
Solutions.

9.0

Ownership of data and intellectual property

9.1

Client Data

All data (including without limitation, written, printed, graphic, video and
audio material, and information contained in any computer database or computer
readable form) generated by Aptiv Solutions in the course of conducting the
Services (the “Data”) and related to the Services will be Client’s
property.  Any copyrightable work created in connection with performance of the
Services and contained in the Data will be considered work made for hire,
whether published or unpublished, and all rights therein will be the property of
Client as employer, author and owner of copyright in such work.

9.2

Client’s Intellectual Property Rights  

The underlying rights to the intellectual property and materials that are the
subject of each Project Agreement, including, without limitation, all
intellectual property rights in Client’s drug candidates or products, are owned
solely by Client.  Neither Aptiv Solutions, its Affiliates nor any of their
respective Subcontractors will acquire any rights of any kind whatsoever with
respect to Client’s drug candidates or products as a result of conducting
Services hereunder.  All rights to any know-how, trade secrets, developments,
discoveries, inventions or improvements (whether or not patentable) conceived or
reduced to practice in the performance of work conducted under this Agreement by
Aptiv Solutions’ or its Affiliates’ employees, or independent contractors,
either solely or jointly with employees, agents, consultants or other
representatives of Client (the “Intellectual Property”), will be owned solely by
Client.  Aptiv Solutions, its Affiliates and their respective employees and
Subcontractors will sign and deliver to Client all writings and do all such
things as may be necessary or appropriate to vest in Client all right, title and
interest in and to such Intellectual Property.  Aptiv Solutions will promptly
disclose to Client any such Intellectual Property arising under this
Agreement.  Client may, in its sole discretion, file and prosecute in its name
and at its expense, patent applications on any patentable inventions within the
Intellectual Property.  Upon the request of Client, and at the sole expense of
Client, Aptiv Solutions will execute and deliver any and all instruments
necessary to transfer its ownership of such patent applications to Client and to
enable Client to file and prosecute such patent applications in any country.

9.3

Aptiv Solutions’ Intellectual Property Rights  

Notwithstanding the foregoing, Client agrees that Aptiv Solutions possesses or
may in the future possess analytical methods, computer technical expertise and
software, which have been independently developed by Aptiv Solutions
(“Technology”) and which will remain the sole and exclusive property of Aptiv
Solutions, except to the extent that improvements or modifications include,
incorporate or are based upon Client's information. Improvements or enhancements
made to Aptiv Solutions’ Technology which are independently developed incidental
to the provision of Services hereunder will remain the sole property of Aptiv
Solutions. Aptiv Solutions grants Client a non-exclusive, irrevocable,
perpetual, worldwide, royalty-free license for this information and Technology
free of charge for interpretation purposes or regulatory authorities’ purposes
or for any purposes required for the achievement of the scope and objectives of
a Project Agreement and use of any deliverables further to the Project
Agreement. Any improvement on information of Client will remain the sole
property of Client.

11

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

10.0

Confidential Information

10.1

Client Confidential Information

a.

Client may disclose confidential information to Aptiv Solutions during the
course of this Agreement.  All information provided by or on behalf of Client or
data collected by Aptiv Solutions during the performance of the Services is
deemed to be the confidential information of Client and is hereinafter referred
to as “Client Information”.  Aptiv Solutions will not disclose Client
Information to any person other than its Affiliates and its and their respective
employees, agents, Investigators, Trial Sites and independent contractors
involved in the Services or use any such information for any purpose other than
the performance of Services without the prior written consent of Client, except
that Aptiv Solutions may share Client Information with Client’s Affiliates, if
requested.

b.

Aptiv Solutions will ensure that it and its Affiliates’ employees, agents, and
independent contractors involved in the Services will comply with terms
substantively similar to the confidentiality provisions of this
Agreement.  Contracts with Trial Sites will include provisions no less
restrictive than these terms.  Aptiv Solutions will disclose the Client
Information only to those of Aptiv Solutions’ of Client’s Affiliates, and their
employees, agents, Investigators, Trial Sites and independent contractors who
reasonably need to know the Client Information for the purposes of carrying out
a Project Agreement.

c.

Aptiv Solutions will exercise due care to prevent the unauthorized disclosure
and use of Client Information associated with the Services.

d.

This confidentiality, nondisclosure and nonuse provision will not apply to
Client Information that Aptiv Solutions can demonstrate by competent evidence:

i.

was known by Aptiv Solutions before initiation of the Services or which is
independently discovered, after the initiation of the Services, without the aid,
application or use of Client Information, as evidenced by written records;

ii.

was in the public domain at the initiation of the Services or subsequently
became publicly available through no fault or action of Aptiv Solutions; or

iii.

was disclosed to Aptiv Solutions on a non-confidential basis by a third party
authorized to disclose it.

e.

In no event will either Party be prohibited from disclosing confidential
information of the other Party to the extent required by law to be disclosed,
provided that the disclosing Party provides the non-disclosing Party with
written notice thereof, prior to disclosure, to the extent reasonably
practicable, discloses only what is required to be disclosed by law or
regulation, and, at the non-disclosing Party’s request and expense, cooperates
with the non-disclosing Party’s efforts to obtain a protective order or other
confidential treatment of the confidential information required to be disclosed.

10.2

Aptiv Solutions Confidential Information

Client agrees that all business processes, contract terms, prices, procedures,
policies, methodologies, systems, computer programs, software, applications,
databases, proposals and other documentation generally used by Aptiv Solutions
and not developed solely for Client are the exclusive proprietary and
confidential property of Aptiv Solutions (hereinafter “Aptiv Solutions
Information”).  Client agrees that all Aptiv Solutions Information, along with
any improvement, alteration or enhancement made thereto during the course of the
Services, will be the exclusive proprietary and confidential property of Aptiv
Solutions, and will be subject to the same degree of protection as is required
of Aptiv Solutions to protect Client Information.

12

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

10.3

Return or Destruction of Information  

At the conclusion of a Study, Aptiv Solutions will deliver to Client all Client
Information in its possession unless Client directs otherwise.  Upon the written
request of the Client, Aptiv Solutions shall either destroy or return to the
Client the Client Information.  Provided, however, that Aptiv Solutions shall be
entitled to retain in confidence under this Agreement, including without
limitation: (i) one (1) archived copy of Client Information and all materials
created by Aptiv Solutions and containing Client Information, including without
limitation notes and memoranda, solely for the purpose of administering Aptiv
Solutions’ obligations under this Agreement; and (ii) Client Information
contained in Aptiv Solutions’ electronic back-up files that are created in the
normal course of business pursuant to Aptiv Solutions’ standard protocol for
preserving its electronic records.

10.4

Data Protection

To the extent applicable, Client and Aptiv Solutions will comply with all
applicable national and international laws, regulations and guidelines relating
to protection of the personal information of study subjects, including the
European Commission Directive 95/46/IC as it relates to the protection of the
personal information of EU/EEA  study subjects, and the Standards for Privacy of
Individually Identifiable Health Information (Privacy Rule) under the Health
Insurance Portability and Accountability Act of 1996 (HIPAA).  

11.0

Publicity

Client may use, refer to and disseminate reprints of scientific, medical and
other published articles which disclose the name of Aptiv Solutions consistent
with applicable international copyright laws, provided such use does not
constitute an endorsement of any commercial product or service by Aptiv
Solutions.  Neither Party will disclose publicly or utilize in any advertising
or promotional materials or media the existence of this Agreement or its
association with the other except to the party’s Affiliates, or use of the other
Party’s name or the name of any of the other Party’s Affiliates, divisions,
subsidiaries, products or investigations without the prior written permission of
the other Party, provided however, that Aptiv Solutions may use the name of
Client in its list of customers and may use Client’s logo or trademarks on
proposals and presentation specifically prepared for Client.  Further, either
Party may make such public disclosures as it determines, based on advice of
counsel, and are reasonably necessary to comply with laws or regulations.

12.0

Indemnification

12.1

Client’s Agreement

a.

Client will indemnify, defend and hold harmless Aptiv Solutions, its Affiliates,
and their officers, directors, agents, employees, and independent contractors
approved by Client (each an “Indemnitee”) against any claim, suit, action,
proceeding, arbitration or investigation, pending by a third party (each a
“Claim”) against Indemnitees arising from the performance of the Services
conducted under this Agreement, including but not limited to court costs, legal
fees, awards or settlements, except to the extent that such Claim arose as a
result of Aptiv Solutions’ negligence, recklessness, intentional misconduct or
material breach of this Agreement or any Project Agreement hereunder.  Under
such circumstances Aptiv Solutions will repay to Client all reasonable defense
costs incurred by Client on its behalf.  

b.

Aptiv Solutions will promptly notify Client upon receipt of notice of any Claim
(provided that the failure to give such notice will not relieve Client of its
obligations under this Section except to the extent, if at all, it is prejudiced
thereby) and will permit Client's attorneys and personnel, at Client's
discretion and cost, to handle and control the defense of any such Claim.  In
the event that representation of Aptiv Solutions and Client by the same counsel
is a conflict of interest for such counsel, Aptiv Solutions may select its own
independent counsel, at its own expense, without relieving Client of its
obligations under this Section. Under no circumstances, however, will Client
accept liability, settle or otherwise compromise any Claims without prior
written consent of Aptiv Solutions.  Aptiv Solutions will fully cooperate and
aid in any such defense.

13

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

12.2

Aptiv Solutions’ Agreement

a.

Aptiv Solutions will indemnify, defend and hold harmless Client and its
employees, officers, agents, principals and directors against any and all Claims
including but not limited to reasonable to court costs, legal fees, awards or
settlements resulting from Aptiv Solutions’ negligence, recklessness,
intentional misconduct, or material breach of this Agreement or any Project
Agreement hereunder, except to the extent that such claim arose as a result of
Client’s negligence, recklessness, intentional misconduct or material breach of
this Agreement or any Project Agreement hereunder.  Under such circumstances
Client will repay to Aptiv Solutions all reasonable defense costs incurred by
Aptiv Solutions on its behalf.  

b.

Client will promptly notify Aptiv Solutions upon receipt of notice of any Claim
for which it intends to seek indemnification hereunder, provided that the
failure to give such notice will not relieve Aptiv Solutions of its obligations
under this Section except to the extent, if at all, it is prejudiced
thereby.  Client will permit Aptiv Solutions’ attorneys and personnel, at Aptiv
Solutions’ discretion and cost, to handle and control the defense of any such
Claim.  In the event that representation of Client and Aptiv Solutions by the
same counsel is a conflict of interest for such counsel, Client may select its
own independent counsel, at Clients’ expense, without relieving Aptiv Solutions
of its obligations under this Section. Under no circumstances, however, will
Aptiv Solutions accept liability, settle or otherwise compromise any Claims
subject to indemnification under this Section without prior written consent of
Client.  Client will fully cooperate and aid in any such defense.

12.3

Limits of Liability

Aptiv Solutions' liability for direct damages hereunder will not exceed the
total fees payable by Client to Aptiv Solutions under the applicable Project
Agreement.  In no event will Aptiv Solutions be liable to Client for any
indirect, incidental, special, or consequential damages or lost profits arising
out of or related to its provision of Services to Client, even if Aptiv
Solutions has been advised of the possibility of such damages, except to the
extent that such damages result from the gross negligence, recklessness or
intentional misconduct of Aptiv Solutions, its employees, independent
contractors or agents.

Notwithstanding anything to the contrary in this Agreement or in any Project
Agreement, the Parties agree that Aptiv Solutions shall not be liable for: (1)
the lack of efficacy or complications associated with any product under study
outside of Aptiv Solutions control, or (2) the act of any principal
investigator, sub-investigator, clinical research associate, nurse,
nurse-practitioner, pharmacist, or any other employee or consultant licensed to
practice medicine or employed by or under agreement with any hospital, clinic,
nursing service, site management organization, or other entity which is
contracted to be a Trial Site for any study conducted pursuant to this
Agreement, even if Aptiv Solutions shall pay, compensate, select, train,
contract with or otherwise interact with any of the foregoing.

12.4

Insurance

a.

Client Insurance.  During the term of this Agreement, and for a period of five
(5) years following the termination of this Agreement or completion of each
Project Agreement, Client shall maintain in full force and effect a policy or
policies or self-insurance of:

i.

general liability insurance (with product liability endorsements) with limits of
not less than Five Million Dollars ($5,000,000);

ii.

products liability with limits of not less than Five Million Dollars
($5,000,000); and

iii.

clinical trials insurance in compliance with local compulsory requirements.
Client will extend this coverage to protect Aptiv Solutions from and against any
action or actions for property damage, personal injury or death arising from
activities properly undertaken, or undertaken at the express instructions of
Client, within the terms of the Agreement.

Aptiv Solutions may from time to time request evidence confirming such
insurance.

14

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

b.

Aptiv Solutions Insurance.  Aptiv Solutions shall at all times during the term
of this Agreement and any extended terms thereof, provide and maintain at its
own expense, the following types of insurance:

i.

Professional Liability: Professional Liability covering all professional acts,
errors and omissions in an amount of not less than Five Million Dollars
($5,000,000) per occurrence and in the aggregate.

ii.

General Liability: Commercial General Liability insurance against claims for
bodily injury and property damage in an amount of not less than Five Million
Dollars ($5,000,000) per occurrence and in the aggregate.

iii.

Workers Compensation and Employers’ Liability: To comply with the statutory
requirements of the state(s) in which the Services are performed.  The policy
shall include Employers’ Liability for not less than One Million Dollars
($1,000,000) per accident.

c.

General Terms

i.

All policies shall be issued by one or more insurance companies rated A- VII or
better by the BEST Rating guide or its equivalent.

ii.

Such insurance may be provided on a claims-made basis (with the exception of
workers compensation and employers’ liability), however, such insurance shall
have a retroactive date prior to the date that any work will be performed
pursuant to the Agreement, and shall be maintained (or shall have an extended
reporting period) of at least five (5) years after the termination of this
Agreement.

iii.

In the event that such policies are cancelled, terminated or altered, the
insured Party shall endeavor to provide at least thirty (30) days prior written
notice to the other Party.

iv.

It is agreed and understood that the above limits are minimum required amounts
and are not limitations of liability.  

13.0

Independent Contractor Relationship

Aptiv Solutions and Client are independent contractors.  Nothing in this
Agreement will be construed to create the relationship of partners, joint
venturers, or employer and employee between Aptiv Solutions and Client or Aptiv
Solutions' employees.  Neither Party, nor its employees, or independent
contractors will have authority to act on behalf of or bind the other Party in
any manner whatsoever unless otherwise authorized in this Agreement or a
specific Project Agreement or in a separate writing signed by both Parties.

14.0

Employees

Neither Party, during the term of this Agreement and for twelve months
thereafter, will, without the prior written consent of the other Party, directly
or indirectly solicit for employment or contract, attempt to employ or contract
with or assist any other entity in employing, contracting with or soliciting for
employment or contract any employee or executive who is at that time
employed/contracted by the other Party and who had been employed/contracted by
the other Party in connection with one or more Project Agreements issued
hereunder.  Provided, however, that the foregoing provision will not prevent
either Party from conducting solicitation via a general advertisement for
employment that is not specifically directed to any such employee or from
employing any such person who responds to such solicitation.

15

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

15.0

Notices

Except as otherwise provided, all communications and notices required under this
Agreement will be mailed by first class mail or sent via nationally recognized
overnight courier to the addresses set forth below, or to such other addresses
as the Parties from time to time specify in writing.

 

If to Aptiv Solutions :

Aptiv Solutions, Inc.

1925 Isaac Newton Square

Suite 100

Reston, VA 20190

Attention: Chief Executive Officer

Copy to:  VP, Legal Affairs

 

If to Client:

 

16.0

Force Majeure

If the performance of this Agreement by Aptiv Solutions or Client is prevented,
restricted, interfered with or delayed (either totally or in part) by reason of
any cause beyond the control of the Parties (including, but not limited to, acts
of God, flood, sabotage, explosion, disease, weather, war, insurrection,
terrorism, civil strike, failures to obtain requested governmental visas, work
permits or other authorizations, governmental laws and regulations imposed after
the fact, power failures, riots or extensive power failure), the Party so
affected will, upon giving notice to the other Party as soon as is practical, be
excused from such performance to the extent of such prevention, restriction,
interference or delay, provided that the affected Party will use reasonable
efforts to avoid or remove such causes of non-performance and will continue
performance whenever such causes are removed. In the event such failure
continues for a period of sixty (60) days or more, either Aptiv Solutions or
Client may terminate the applicable Work Order by giving written notice thereof
to the other Party.

17.0

Governing Law

This Agreement will be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, U.S.A. applicable to contracts made and
to be performed therein, without giving effect to the principles thereof
relating to the conflict of laws

18.0

Severability

If any of the provisions or a portion of any provision of this Agreement is held
to be unenforceable or invalid by a court of competent jurisdiction, the
validity and enforceability of the enforceable portion of any such provision
and/or the remaining provisions will not be affected thereby.

19.0

Assignment

Neither Party may assign this Agreement without the prior written consent of the
other Party, which consent will not be unreasonably withheld; provided, however,
that either Party may assign this Agreement without consent to a successor in
interest to substantially all of the business of that Party to which the subject
matter of this Agreement relates upon delivery to the other Party of notice of
such assignment.

16

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

20.0

Waiver

No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances will be deemed to be construed
as a further or continuing waiver of such term, provision or condition or of any
other term, provision or condition of this Agreement.

21.0

Entire Agreement

This Agreement, including all Exhibits, Project Agreements, and associated
Amendments hereto contains the full understanding of the Parties with respect to
the Services and supersedes all existing Agreements and all other oral, written
or other communications between the Parties concerning the subject matter
hereof. This Agreement will not be modified in any way except in writing and
signed by a duly authorized representative of Client and an authorized officer
of Aptiv Solutions.

22.0

English Language

The Parties hereto confirm that this Agreement as well as any other documents
relating hereto, including notices, have been and shall be drawn up in the
English language.

23.0

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed an original but all of which will constitute one and the same
instrument.  To the extent that counterparts are in a language other than
English, the English language version shall control.

24.0

Arbitration

In the event a dispute relating to this Agreement or any Project Agreement
arises between the Parties, the Parties will use all reasonable efforts to
resolve the dispute through direct discussions for a period of thirty (30)
business days. The senior management of each Party is committed to respond to
any such dispute.  Subsequent to such thirty-day period either Party may, but
will not be required to, resort to binding arbitration procedures.  If the
dispute arises under a Project Agreement executed by Aptiv Solutions, Inc.
arbitration will be conducted within the Commonwealth of Virginia.  If the
dispute arises under a Project Agreement executed by one of Aptiv Solutions’
Affiliates in Europe, arbitration will be conducted in London, England.

25.0

AMBIGUITIES

Each party has participated fully in the review and revision of this
Agreement.  Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not apply in interpreting this
Agreement. The language in this Agreement shall be interpreted as to its fair
meaning and not strictly for or against any party.

26.0

TELECOPY EXECUTION AND DELIVERY

A facsimile, telecopy, “pdf” file or other reproduction of this Agreement may be
executed by one or both Parties hereto, each of which counterpart shall be
deemed an original Agreement and all of which shall constitute but one
Agreement. Further, an executed copy of this Agreement may be delivered by one
or both Parties hereto by facsimile or similar electronic transmission device
pursuant to which the signature of or on behalf of such Party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.  At the request of either Party hereto, both Parties hereto agree
to execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

17

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

The undersigned have executed this Agreement as of the day and year noted below.

 

APTIV SOLUTIONS, INC.

 

IMMUNOCELLULAR THERAPEUTICS, LTD.

 

 

 

Authorized Signature

 

Authorized Signature

 

 

 

Name

 

Name

 

 

 

Title

 

Title

 

 

 

Date

 

Date

LIST OF EXHIBITS

Exhibit A:   Form of Project Agreement

Exhibit B:   Form of Amendment

 

 

 

18

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

EXHIBIT A:

FORM OF PROJECT AGREEMENT

Project Agreement Number: _____

Client Project Number: _________

This Project Agreement is made and entered into on <Month> <Day>, <Year>, the
Effective Date, by and between <Client>, a corporation of _______ with offices
at <Location> (hereinafter referred to as “Client”) and Aptiv Solutions, Inc.,
together with its Affiliates, with offices at 1925 Isaac Newton Square, Suite
100, Reston, Virginia 20190 (hereinafter referred to as “Aptiv Solutions”).

WHEREAS, Client and Aptiv Solutions have entered into that certain Master
Services Agreement for dated the <day> of <month>, 201_ (hereinafter referred to
as the “Agreement”); and

WHEREAS, pursuant to the Agreement, Aptiv Solutions has agreed to perform
certain Services in accordance with Project Agreements from time to time entered
into by the Parties, as more fully provided in Section 2 of the Agreement, and
Client and Aptiv Solutions now desire to enter into such a Project Agreement.

WHEREAS, Aptiv Solutions and Client desire that Aptiv Solutions provide certain
Services with respect to a __________________________, (the “Study”) for the
study of the drug <device> ___________________________ (“Study Drug”) as set out
in the Protocol titled: ________________, which is incorporated herein by
reference.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1.     Project Specifications.  Aptiv Solutions will perform the services
described in the Project Specifications, attached hereto as Appendix A, in
accordance with the Project Schedule, attached hereto as Appendix B and any
other documents attached to this Project Agreement (“Services”).

2.     Compensation.  For performance of these Services, Client will pay to
Aptiv Solutions the amounts described in the Budget for Services and
Pass-Through Budget set forth in Appendix C, which amounts will be payable
pursuant to the Payment Schedule set forth in Appendix D.  

2.1.  A payment plan inclusive of a down payment of twenty percent (20%) of the
total budget estimate, inclusive of Pass Through Expenses and Investigator
Payments is included in the Payment Schedule. The down payment is considered as
an advance payment and shall be taken into account with the final payment(s)
upon completion of the Services. Down payment invoices are due immediately upon
signature of this Project Agreement.  All other payments are to be made in
accordance with the Agreement and due within thirty (30) days of invoice date.

3.     Designated Contact Person.  The Aptiv Solutions Project Manager <or other
designation for this project> who will oversee the Services in accordance with
the Master Agreement, is:

<name>

< title>

<Address>

<Phone>

<E-mail>

4.     Term and Termination.  The term of this Project Agreement will commence
upon its execution by Aptiv Solutions and Client and will continue until
completion of the Services described in Appendix A, provided, however, that
either Party may terminate this Project Agreement in accordance with Section 4,
Term and Termination, of the Agreement.

19

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

5.     Incorporation by Reference; Conflict.  The provisions of the Agreement
are hereby expressly incorporated by reference into and made a part of this
Project Agreement.   In the event of a conflict between the terms and conditions
of this Project Agreement and those of the Agreement, the terms of the Agreement
will take precedence and control; provided however, in event of conflicts
between the Project Agreement and the Agreement, Sections 3.0 Payment, 4.0 Term
and Termination, the Project Agreement shall control.

IN WITNESS WHEREOF, the parties have hereunto signed this Project Agreement
effective as of the day and year first written above.

 

APTIV SOLUTIONS, INC.

 

<Client>

 

 

 

Authorized Signature

 

Authorized Signature

 

 

 

Name

 

Name

 

 

 

Title

 

Title

 

 

 

Date

 

Date

List of Appendices

Appendix A:   Project Specifications

Appendix B:   Project Schedule

Appendix C:   Budget for Services and Pass-Through Budget

Appendix D:   Payment Schedule

 

 

 

20

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

EXHIBIT B

FORM OF AMENDMENT

AMENDMENT #__

Agreement No_____, Protocol #

THIS AMENDMENT #_ (“Amendment #_”), dated <Month> <Day>, <Year> (the “Effective
Date”), is by and between <Client>, a corporation of _______ with offices at
<Location> (hereinafter referred to as “Client”) and Aptiv Solutions, Inc.,
together with its Affiliates, with offices at 1925 Isaac Newton Square, Suite
100, Reston, Virginia 20190 (hereinafter referred to as “Aptiv Solutions”).

W I T N E S S E T H:

WHEREAS, under the terms of a certain Master Services Agreement (the
“Agreement”), dated the ___ day of _______, 201_ by and between the parties,
Client agreed to retain Aptiv Solutions, and Aptiv Solutions agreed to be
retained by Client, to perform the Services as more particularly described in
the Agreement pursuant to the terms of Project Agreements to be issued from time
to time;

WHEREAS, the Parties have entered into Project Agreement No. _ pursuant to the
terms of the Agreement; and

WHEREAS, the Parties hereto have entered into certain additional agreements with
respect to modification of the Project Agreement, and which they desire to
memorialize in this Amendment #_;

NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions hereinafter set forth, the parties hereto
agree as follows:

1.     Project Specifications.  The Services to be provided by Aptiv Solutions
pursuant to the Agreement are hereby amended by inclusion of the Services
described in Amendment Appendix __, “Additional Project Specifications”, which
is attached hereto and incorporated herein by reference.

2.     Project Schedule.  The Project Schedule, attached to the Agreement as
Appendix __, is hereby stricken and replaced by the Amended Project Schedule,
attached hereto as Amendment Appendix__, “Amended Project Schedule”, which is
incorporated herein by reference.

3.     Budget and Payment Schedule.  Therefore, the following changes to the
Agreement are hereby made:

a.  The Budget for Services, attached to the Agreement as Appendix _, is hereby
stricken and replaced by the “Amended Budget”, attached hereto as Amendment
Appendix _, which is incorporated herein by reference.

b.  The Payment Schedule, attached to the Agreement as Appendix __, is hereby
stricken and replaced by the “Amended Payment Schedule”, attached hereto as
Amendment Appendix __, which is incorporated herein by reference.

4.     Designated Contact Persons.  The Designated Contact Person assigned to
this Study has changed.  Therefore, the Designated Contact Person , is hereby
stricken and replaced by <name, title, contact>.

5.     Ratification of Balance of Agreement.  In all other respects, the terms
of the Project Agreement are hereby ratified and affirmed by each of the parties
hereto.

6.     Headings.  The headings in this Amendment #1 are for convenience of
reference only and will not affect its interpretation.

21

--------------------------------------------------------------------------------

logo [g20140313220235015363.jpg]

 

IN WITNESS WHEREOF, the parties hereto, each by a duly authorized
representative, have executed this Amendment #_ as of the date first written
above.

 

APTIV SOLUTIONS, INC.

 

<Client>

 

 

 

Authorized Signature

 

Authorized Signature

 

 

 

Name

 

Name

 

 

 

Title

 

Title

 

 

 

Date

 

Date

List of Appendices:

Amendment Appendix A: Additional Project Specifications

Amendment Appendix B: Amended Project Schedule

Amendment Appendix C: Amended Budget

Amendment Appendix D: Amended Payment Schedule

 

22